This cause originated in this court on the filing of a complaint for a writ of mandamus. On S.Ct.Prac.R. X(5) determination and consideration of relators’ motions to expedite, to strike, for default judgment, for summary judgment, and motion to intervene of Sunrise Development Company,
IT IS ORDERED by the court that relators’ motion to expedite be, and hereby is, granted.
IT IS FURTHER ORDERED that relators’ motion to strike be, and hereby is, granted insofar as it relates to the answer of respondents City Council of North Ridgeville and North Ridgeville Clerk of Council Jim White. Relators’ motion to strike is denied to the extent that it relates to the answer of respondent city of North Ridgeville and the motion to intervene and motion to dismiss of Sunrise Development Company.
IT IS FURTHER ORDERED that the motion to intervene of Sunrise Development Company be, and hereby is, granted.
IT IS FURTHER ORDERED that upon determination pursuant to S.Ct.Prac.R. X(5), this cause be, and hereby is, dismissed.
Moyer, C.J., Resnick, F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., would grant relators’ motion to expedite, deny relators’ motions for default and summary judgment, and dismiss the cause upon a S.Ct.Prac.R. X(5) determination, rendering all other motions moot.
Pfeifer, J., would grant relators’ motion to expedite, grant relators’ motion to strike insofar as it relates to the answer of respondents City Council of North Ridgeville and North Ridgeville Clerk of Council Jim White, deny relators’ motion to strike insofar as it relates to the city of North Ridgeville and Sunrise Development Company, grant the motion to intervene of Sunrise Development Company, deny relators’ motion for default judgment, grant relators’ motion for summary judgment, and deny the motion to dismiss of Sunrise Development Company.